DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,989,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim limitations of claims 1-20 of the Patent anticipate the broader claim limitations of the application claims 1-20; 
Here Patent Claim 1 requires: 
 1. A polyethylene pipe service system comprising: a valve (10) including: a disk (71) moveable in an axial direction between an open and a closed position; a cylindrical-shaped lower end (11) located below the disk and configured for connection to a saddle branch fitting (F) of a polyethylene pipe (P); a cylindrical-shaped upper end (13) located above the disk and including a first portion (20 or 40) of a cam profile located on an inner wall (23) of the cylindrical-shaped upper end; and a polyethylene pipe service machine (30T, 30P, or 30C) including: a cylindrical-shaped lower end (33) containing a second portion (40 or 20) of the cam profile located on an outer wall (67) of the cylindrical-shaped lower end; and a collar (37) having a diameter greater than the cylindrical-shaped lower end of the polyethylene pipe service machine and configured for connection to the cylindrical-shaped upper end of the valve; wherein when the first and second portions of the cam profile engage with one another, rotation of the polyethylene pipe service machine relative to the valve changes a vertical elevation of the polyethylene pipe service machine relative to the valve and connects the machine to the valve.

While Application Claim 1 requires: 
1. A polyethylene pipe service system comprising: a valve (10) including: a disk (71) axially translatable between an open and a closed position; a cylindrical-shaped lower end (11) located below the disk and configured for connection to a saddle branch fitting (F) of a polyethylene pipe (P); a cylindrical-shaped upper end (13) located above the disk and including a first portion (20 or 40) of a cam profile located on an inner wall (23) of the cylindrical-shaped upper end; and a polyethylene pipe service machine (30T, 30P, or 30C) including: a cylindrical-shaped lower end (33) containing a second portion (40 or 20) of the cam profile located on an outer wall (67) of the cylindrical- shaped lower end; and a collar (37) having a diameter greater than the cylindrical-shaped lower end of the polyethylene pipe service machine and configured for connection to the cylindrical-shaped upper end of the valve; wherein when the first and second portions of the cam profile engage with one another, rotation of the polyethylene pipe service machine relative to the valve changes a vertical elevation of the polyethylene piper service machine relative to the valve and connects the machine to the valve.

Thus it is apparent that the more specific Patent claim 1 encompasses Application claim 1. Following the rationale in In re Goodman cited in the preceding paragraph, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that application claim 1 is anticipated by the Patent claim 1 and since anticipation is the epitome of obviousness, then Application claim 1 is obvious over Patent claim 1. The same applies equally in the same way to independent Patent claim 11 and independent application claim 11. 

Similarly, Application Dependent Claims 2-10 and 12-20 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over Patent Claims 2-10 and 12-20 for the same reasons set forth above at least for the reason that the dependent claims depend from an obvious type double patenting rejected independent claim, and that the dependent claim elements are found in the independent and dependent Patent Claims in the same or nearly the same specific or broader invention. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 19 of the claim recites “piper” but it should read -- pipe - .  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claims 1 and 11 “the disk axially translatable” is not clearly disclosed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recites “a disk axially translatable”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the disk is part of the valve or part of the machine based on the written description and figures not providing adequate disclosure, and accordingly, the metes and bounds of this claim limitation cannot be readily ascertained. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…a cylindrical shaped lower end located below the disk and configured for connection to a saddle branch fitting…a cylindrical shaped upper end located above the disk and including a first portion of a cam profile located on an inner wall of the cylindrical shaped upper end; and a polyethylene pipe service machine including: a cylindrical shaped lower end containing a second portion of the cam profile…”in combination with the other limitations set forth in the independent claims; where it is noted that the polyethylene pipe service machine includes as clearly indicated in the written description that the machine is for plugging, hot tapping or completion as performed, each of the machine configurations having the cam profile (see page 3 lines 15-20 of the originally filed written description on 4/26/2021), as well as in consideration of applicants persuasive remarks page 10-12, in the response to office action filed on 12/16/2020 of parent application SN 16/812,985. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753